Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Shapley on 11/10/2021. Primary Examiner Michael Zarroli and Examiner Kathleen McFarland spoke with Stuart Shapley on 11/10/2021 and explained that the case was in condition for allowance provided an examiners amendment to correct claim 13 was approved. 
In claim 13, line 2, please insert the word “be” before the word “removably” to correct the grammatical error. Stuart Shapley gave his verbal approval.
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for independent claim 1 is the inclusion of the limitation of an internal piece configured to be slidably received in the elongate opening and coupled to the lower slip sleeve, an upper slip sleeve coupled to an exterior of the internal piece, the upper slip sleeve comprising an upper opening extending to the internal piece, in combination with the other features and limitations claimed. 
Rhodes (US 2005/0284693) discloses a fall protection system comprising:
One or more towers configured to support a lifeline (Fig. 1: 16, 18, 20) each tower comprising: 
	a base configured to be removably coupled to a lower portion of a frame of a structure (Fig. 1; 58);
	a lower slip sleeve configured to be slidably coupled to the base (Fig. 3; 2), the lower slip sleeve comprising elongate opening extending substantially therethrough;
	a stanchion configured to be slidably received in the upper elongate opening and coupled to the upper slip sleeve (Fig. 3; 26, 44), the stanchion further configured to support an end of the lifeline (Fig. 3; 48, 50).
	Rhodes fails to disclose an internal piece configured to be slidably received in the elongate opening and coupled to the lower slip sleeve, an upper slip sleeve coupled to an exterior of the internal piece, the upper slip sleeve comprising an upper opening extending to the internal piece, as well as, a mount plate configured to be slidably coupled to an exterior of the upper slip sleeve and further configured to be removably coupled to an upper portion of the frame of the structure. 
However, Murphy (US 7,802,773) discloses a mount plate configured to be slidably coupled to an exterior of the upper slip sleeve and further configured to be removably coupled to an upper portion of the frame of the structure (Fig. 8). 
Additionally, Campbell (WO 98/40632) discloses an internal piece configured to be slidably received in the elongate opening and coupled to the lower slip sleeve, and an upper slip sleeve coupled to an exterior of the internal piece, the upper slip sleeve comprising an upper Campbell discloses the internal segment of the slip sleeve that Rhodes fails to disclose, Campbell is non-analogous art. 
	No prior art discloses all of the claimed features and limitations in the independent claim, and no reasonable combination of prior art could be made without significant hindsight and/or unnecessary reconstruction.
	For at least these reasons claims 1-19 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kathleen M. McFarland
Examiner
Art Unit 4116



/Kathleen M. McFarland/Examiner, Art Unit 4116                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635